Exhibit 10.134

 

TWELFTH AMENDMENT TO LOAN AGREEMENT

 

TWELFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of March 17,
2004, by and among [i] THERMOVIEW INDUSTRIES, INC., a Delaware corporation
(“ThermoView”), [ii] AMERICAN HOME DEVELOPERS CO., INC., a California
corporation (“American Home”), [iii] FIVE STAR BUILDERS, INC.,  a California
corporation (“Five Star”), [iv] KEY HOME CREDIT, INC., a Delaware corporation
(“Key Home”), [v] KEY HOME MORTGAGE, INC., a Delaware corporation (“Key Home
Mortgage”), [vi] LEINGANG SIDING AND WINDOW, INC., a North Dakota business
corporation (“Leingang Siding”),  [vii] PRECISION WINDOW MFG., INC., a Missouri
corporation (“Precision”), [viii]  PRIMAX WINDOW CO., a Kentucky corporation
(“Primax”), [ix] ROLOX, INC., a Kansas corporation (“Rolox”), [x] TD WINDOWS,
INC., a Kentucky corporation (“TD Windows”), [xi] THERMAL LINE WINDOWS, INC., a
North Dakota corporation (“Thermal Line”), [xii] THERMOVIEW OF MISSOURI, INC., a
Missouri corporation (“ThermoView-Missouri”), [xiii] THERMO-TILT WINDOW COMPANY,
a Delaware corporation (“Thermo-Tilt”), [xiv]THERMO-SHIELD OF AMERICA (ARIZONA),
INC., an Arizona corporation (“Thermo-Shield Arizona”), [xv] THERMO-SHIELD OF
AMERICA (MICHIGAN), INC., a Michigan corporation (“Thermo-Shield Michigan”),
[xvi] THERMO-SHIELD COMPANY, LLC, an Illinois limited liability company
(“Thermo-Shield Company”), [xvii] THERMO-SHIELD OF AMERICA (WISCONSIN), LLC, a
Wisconsin limited liability company (“Thermo-Shield Wisconsin”), [xviii]
THERMOVIEW ADVERTISING GROUP, INC., a Delaware corporation (“ThermoView
Advertising”) and [xix] THOMAS CONSTRUCTION, INC., a Missouri corporation
(“Thomas Construction”), (ThermoView, American Home, Five Star, Key Home, Key
Home Mortgage, Leingang Siding, Precision, Primax, Rolox, TD Windows, Thermal
Line, ThermoView-Missouri, Thermo-Tilt, Thermo-Shield Arizona, Thermo-Shield
Michigan, Thermo-Shield Company, Thermo-Shield Wisconsin, ThermoView Advertising
and Thomas Construction individually are referred to in this Agreement as a
“Borrower” and collectively, as the “Borrowers”) having an address in care of
ThermoView Industries, Inc., 5611 Fern Valley Road, Louisville, Kentucky 40228
and [xx] GE CAPITAL EQUITY INVESTMENTS, INC., a Delaware corporation (“GE
Capital” or the “Series A Lender” or the “Series C Lender”) and [xi] GE Capital
as collateral agent, as applicable (in such capacity, the “Collateral Agent”)
and [xii] Rodney H. Thomas, Charles L. Smith, Robert L. Cox, Robert L. Cox, II,
Stephen A. Hoffmann, Mitch M. Wexler, Stephen Townzen, Emerging Business
Solutions, LLC, Ronald L. Carmicle, Raymond C. Dauenhauer, J. Sherman Henderson,
III, Bruce C. Merrick, George T. Underhill, II and Daniel F. Dooley (each, a
“Series B Lender” and collectively, the “Series B Lenders”, and together with
the Series A Lender and the Series C Lender, the “Lenders”).

 

W I T N E S S E T H:

 

A.            Pursuant to that certain Assignment and Acceptance Agreement,
dated as of March 22, 2001, the Lenders purchased loans made to the Borrowers
pursuant to that certain Loan Agreement dated as of August 31, 1998, as amended
pursuant to (a) that certain Joinder to Loan Documents and Amendment to Loan
Documents (Thomas Construction, Inc.) dated as of January 1, 1999, by and among
certain of the Borrowers and PNC Bank (“PNC”), (b) that certain Joinder to Loan
Documents and Amendment

 

1

--------------------------------------------------------------------------------


 

to Loan Documents (Precision Window Mfg., Inc.) dated as of January 5, 1999, by
and among certain of the Borrowers and PNC, (c) that certain Joinder to Loan
Documents and Amendment to Loan Documents (Thermo-Shield) dated as of July 8,
1999, by and among certain of the Borrowers and PNC, (d) that certain Amendment
to Loan Agreement dated as of July 30, 1999, by and among certain of the
Borrowers and PNC, (e) that certain Second Amendment to Loan Agreement dated as
of October 14, 1999, by and among certain of the Borrowers and PNC, (f) that
certain Third Amendment to Loan Agreement dated as of November, 1999, by and
among certain of the Borrowers and PNC, (g) that certain Fourth Amendment to
Loan Agreement and Amendment to Note and Term Note dated as of November 10,
1999, by and among certain of the Borrowers and PNC, (h) that certain Fifth
Amendment to Loan Agreement and Amendment to Note dated as of April 14, 2000, by
and among the Borrowers and the PNC, (i) that certain Sixth Amendment to Loan
Agreement dated as of August 15, 2000, by and among the Borrowers and PNC, (j)
that certain Seventh Amendment to Loan Agreement dated as of March 22, 2001,
among the Borrowers and PNC, (k) that certain Eighth Amendment and Amendment and
Restatement of Note dated as of March 22, 2001, among the Borrowers and the
Lenders,  (l) that certain Ninth Amendment to Loan Agreement and Amendment to
Amended and Restated Promissory Notes among the Borrowers and the Lenders, (m)
that certain Tenth Amendment to Loan Agreement among the Borrowers and the
Lenders and (n) that certain Eleventh Amendment to the Loan Agreement dated as
of June 30, 2003, among the Borrowers and the Lenders (collectively, the “Loan
Agreement”; capitalized terms used herein and not defined shall have the
meanings assigned to such terms in the Loan Agreement).

 

B.            In connection with the Loan Agreement, the Borrowers executed and
delivered to (i) the Series A Lender, the Amended and Restated Series A
Promissory Note, (ii) each Series B Lender, an Amended and Restated Series B
Promissory Note and (iii) the Series C Lender, the Amended and Restated Series C
Promissory Note, each dated March 22, 2001 (as amended, modified or supplemented
from time to time the “Notes” and together with the Loan Agreement, the “Loan
Documents”).

 

C.            The Borrowers have requested amendments to the Loan Documents as
more particularly described in this Amendment.

 

D.            The Lenders are willing to amend the Loan Documents as more
particularly described in this Amendment upon the condition, among others, that
the Borrowers execute and deliver this Amendment in favor of the Lenders.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

SECTION 1.  AMENDMENT TO THE LOAN AGREEMENT.  Effective as of the Effective Date
(as defined herein), the Loan Agreement is amended as follows:

 

1.1           By amending and restating Section 4.I of the Loan Agreement as
follows:

 

“[I] [1]  Fixed Charge Coverage Ratio.  (i) ThermoView will maintain, as of the
last day of each calendar quarter for the applicable period of measurement set
forth below, a Fixed Charge Coverage Ratio of not less than the following for
such period:

 

2

--------------------------------------------------------------------------------


 

PERIOD/CALENDAR QUARTER

 

FIXED CHARGE COVERAGE
RATIO

 

Nine months ending on September 30, 2004

 

1.00 to 1.00

 

Twelve months ending on December 31, 2004

 

1.00 to 1.00

 

Twelve months ending as of the end of each calendar quarter thereafter

 

1.00 to 1.00

 

 

[2]  Minimum EBITDA.  ThermoView shall have, as of the last day of each calendar
quarter for the applicable period of measurement set forth below, EBITDA of not
less than the following for such period:

 

PERIOD/CALENDAR QUARTER

 

MINIMUM EBITDA

 

Six months ending on June 30, 2004

 

$

800,000

 

Nine months ending on September 30, 2004

 

$

2,000,000

 

Twelve months ending on December 31, 2004

 

$

3,000,000

 

Twelve months ending on March 31, 2005

 

$

3,120,000

 

Twelve months ending on June 30, 2005

 

$

3,440,000

 

Twelve months ending on September 30, 2005

 

$

3,850,000

 

Twelve months ending on December 31, 2005

 

$

3,800,000

 

Twelve months ending on March 31, 2006

 

$

4,070,000

 

Twelve months ending on June 30, 2006

 

$

4,430,000

 

Twelve months ending as of the end of each calendar quarter thereafter

 

$

4,430,000

 

 

[3]           Current Ratio.  Thermoview and its Subsidiaries on a consolidated
basis shall maintain a Current Ratio of not less than 1.00 to 1.00 as of the end
of each calendar quarter, commencing with the calendar quarter ending September
30, 2004.

 

For purposes of each of the above financial covenants, the following terms shall
have the following meanings:

 

[A]          “Capital Expenditures” means, for any period, all payments for any
fixed assets, or improvements or for replacements, substitutions or additions
thereto, that have a useful life of more than one year and which are required to
be capitalized under GAAP and which payments have been made from funds of
Thermoview other than funds borrowed by Thermoview and its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

[B]           “Current Assets” means, with respect to any Person, all current
assets of such Person as of any date of determination calculated in accordance
with GAAP, but excluding debts due from Affiliates.

 

[C]           “Current Liabilities” means, with respect to any Person, all
liabilities that should, in accordance with GAAP, be classified as current
liabilities, and in any event shall include all Indebtedness payable on demand
or within one year from any date of determination without any option on the part
of the obligor to extend or renew beyond such year, all accruals for federal or
other taxes based on or measured by income and payable within such year, but
excluding the current portion of long-term debt required to be paid within one
year.

 

[D]          “Current Ratio” means, with respect to any Person as of any date of
determination, the ratio of (a) Current Assets to (b) Current Liabilities.

 

[E]           “Fixed Charges” shall mean, with respect to Thermoview for any
period, the aggregate of all consolidated interest expenses paid or accrued,
plus Capital Expenditures, plus obligations with respect to capital leases, plus
the Reimbursement Obligations, plus cash income taxes payable, plus amounts paid
to preferred shareholders, plus fees and scheduled payments of principal with
respect to Indebtedness, in all cases during such period by Thermoview and its
Subsidiaries.

 

[F]           “Fixed Charge Coverage Ratio” means, with respect to any Person
for any period, the ratio of (a) EBITDA of such Person for such period to
(b) the Fixed Charges of such Person for such period.

 

[G]           “EBITDA” means, for any period (a) net income (or the deficit if
expenses and charges exceed revenues and proper income items) increased by (b)
all amounts deducted therefrom (without duplication) in the calculation of net
income on account of the sum of (i) interest expense, (ii) provision for income
taxes and (iii) depreciation and amortization expense (including but not limited
to legal fees and closing costs associated with this Amendment and with the
registration rights in respect of all outstanding warrants), but excluding
therefrom (c) all amounts included therein on account of extraordinary items of
income and expense, as well as gains from the sale of assets outside the
ordinary course of business.”

 

SECTION 2.  CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AMENDMENT.  This
Amendment shall be effective as of March 17, 2004 (such date is referred to
herein as the “Effective Date”) upon full execution and delivery of the
following, in each case in form and substance satisfactory to the Lenders:

 

(a)           this Amendment;

 

(b)           Amendment No. 8 to the Securities Purchase Agreement, dated as of
the date hereof, between Thermoview and GE Capital;

 

(c)           the Amended and Restated Series A Note, the Amended and Restated
Series B Notes, the Amended and Restated Series C Note, in each case issued by
the Borrowers to the Lenders; and

 

4

--------------------------------------------------------------------------------


 

(d)           the Amended and Restated Reimbursement Agreement, dated as of the
date hereof, among the Borrowers and GE Capital.

 

SECTION 3.  FURTHER ASSURANCES.  The Company hereby covenants (i) to provide GE
Capital with such other information respecting the business, properties,
conditions, financial or otherwise, collateral, or operations of the Company or
any of its Subsidiaries as GE Capital may from time to time reasonably request
and (ii) (a) to execute and deliver to GE Capital such amendments, certificates,
or other documents as GE Capital deems necessary or advisable and (b) to take
all other actions as GE Capital deems necessary or advisable, in each case, in
order to continue or grant to GE Capital a perfected first priority interest in
the collateral granted with respect to the Security Documents.

 

SECTION 4.  CONFIRMATION REGARDING PAYMENTS ON PREFERRED STOCK.  The Company
hereby confirms that it shall not declare or pay any dividends on or make any
distribution with respect to any class of its equity or ownership interest, or
purchase, redeem, retire or otherwise acquire any of its equity, other than as
set forth in Section 5G of the Loan Agreement, as amended and restated in that
certain Ninth Amendment to Loan Agreement, Amendment to Amended and Restated
Promissory Notes (the “Ninth Amendment”), dated as of Mach 28, 20003, by and
among Borrowers and Lenders (it being understood that no payments of dividends
shall be permitted pursuant to clause (ii) of Section 5G of the Loan Agreement,
as amended and restated by the Ninth Amendment, if (a) at the time of such
payment, the Borrowers shall not be in compliance with the financial covenants
set forth in Sections 4.I.[1] and 4.I.[2] of the Loan Agreement, as such section
was amended and restated in that certain Eight Amendment to the Loan Agreement
and Amendment and Restatment of Note, dated as of March 22, 2001 among Borrowers
and Lenders (without giving effect for purposes of this Section 4 to the terms
of any subsequent amendment to Section 4.I of the Loan Agreement, including,
without limitation, Sections 1.1 of this Amendment) or (b) at the time of such
payment a Default or Event of Default shall have occurred and be continuing or
such payment would result in the occurrence of a Default or Event of Default).

 

SECTION 5.  DELIVERY OF UPDATED SCHEDULES.  The Company hereby covenants to,
within 30 days after the Effective Date, deliver updated disclosure schedules
identical to those which were delivered in connection with the Security
Agreements.  Such disclosure schedules shall be true and correct as of the date
of delivery.

 

SECTION 6.  EXPENSES.  Within fifteen (15) days of the date hereof, Thermoview
shall pay to GE Capital, and shall reimburse GE Capital for, all reasonable
expenses of GE Capital in connection with the preparation of this Amendment and
each of the other documents prepared in connection herewith (including the
reasonable fees and expenses of counsel) and all other reasonable out-of-pocket
costs and expenses of every type and nature (including, without limitation, the
reasonable fees, expenses and disbursements of GE Capital’s counsel, Weil,
Gotshal & Manges LLP) related thereto.

 

SECTION 7.  EFFECT ON LOAN DOCUMENTS.

 

(a)           On and after the Effective Date, each reference in the Loan
Documents to “this Agreement”, “herein”, “hereof”, “hereunder” or

 

5

--------------------------------------------------------------------------------


 

words of similar import, shall mean and be a reference to such Loan Document as
amended hereby.

 

(b)           Except as specifically amended above in connection herewith, each
Loan Document shall remain in full force and effect and is hereby ratified and
confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders under any of the Loan Documents or constitute a
waiver of any provision of any of the Loan Documents.

 

SECTION 8.  RETROACTIVE EFFECT OF AMENDMENT.  This Amendment, although executed
on the date hereof, shall be deemed to have retroactive effectiveness as if
executed on December 1, 2003.

 

SECTION 9.  GOVERNING LAW.  THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, EXCLUDING ITS CONFLICT OF LAWS RULES.

 

SECTION 10.  SECTION TITLES.  Section titles contained in this Amendment are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

 

SECTION 11.  COUNTERPARTS.  This Amendment may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

GE CAPITAL EQUITY INVESTMENTS, INC.,
as Series A Lender, Series C Lender and as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name, Title

 

 

 

 

 

SERIES B LENDERS:

 

 

 

RODNEY H. THOMAS

 

 

 

 

 

 

CHARLES L. SMITH

 

 

 

 

 

 

ROBERT L. COX

 

 

 

 

 

 

ROBERT L. COX, II

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

STEPHEN A. HOFFMANN

 

 

 

 

 

 

MITCH M. WEXLER

 

 

 

 

 

 

STEPHEN TOWNZEN

 

 

 

 

 

 

EMERGING BUSINESS SOLUTIONS, LLC

 

BY:

 

 

 

Name:

 

Title:

 

 

 

RONALD L. CARMICLE

 

 

 

 

 

 

RAYMOND C. DAUENHAUER

 

 

 

 

 

 

J. SHERMAN HENDERSON, III

 

 

 

 

 

 

BRUCE C. MERRICK

 

 

 

 

 

 

GEORGE T. UNDERHILL, II

 

 

 

 

 

 

DANIEL F. DOOLEY

 

 

 

 

 

 

 

 

THERMOVIEW INDUSTRIES, INC.

 

AMERICAN HOME DEVELOPERS CO., INC.

 

FIVE STAR BUILDERS, INC.

 

KEY HOME CREDIT, INC.

 

KEY HOME MORTGAGE, INC.

 

LEINGANG SIDING AND WINDOW, INC.

 

PRIMAX WINDOW CO.

 

PRECISION WINDOW MFG., INC.

 

ROLOX, INC.

 

TD WINDOWS, INC.

 

THERMAL LINE WINDOWS, INC.

 

THERMOVIEW OF MISSOURI, INC.

 

THERMO-TILT WINDOW COMPANY

 

THOMAS CONSTRUCTION, INC.

 

THERMO-SHIELD OF AMERICA (ARIZONA), INC.

 

THERMO-SHIELD OF AMERICA (MICHIGAN), INC.

 

THERMO-SHIELD COMPANY, LLC

 

THERMO-SHIELD OF AMERICA(WISCONSIN), LLC

 

THERMOVIEW ADVERTISING GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Charles L. Smith, President

 

 

7

--------------------------------------------------------------------------------